DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first scan data" in page 7.  There is insufficient antecedent basis for this limitation in the claim, as “A first scan data” was not previously recited in the claim. 
In addition, claim 15 recites “aligning the first scan data and the second data at the location taken at different times,” however, the examiner notes that the claim has been reciting scan data was provided at a different location on the object from the initial scan data. Thus, it is not clear how one can correlate the two scan data from two different locations and two different times. The amended limitation seems to recite comparing two scan data at the same location taken at different times. For a purpose of the examination, the examiner will interpret two scan data are from same location as consistent with other independent claims. 
Claims 18-20 recite the scan data, however, is not clear whether it refers to “scan data,” “first scan data,” or “second scan data” in claim 15. 
Claims 16-17 are rejected as they inherit rejection from independent claim 15 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over   “Pedersen et al.,” US 2009/0306509 (hereinafter Pederson) and in view of “Azuma et al.,” US 2009/0270730 (hereinafter Azuma).
Regarding to claim 1, Pederson teaches an imaging apparatus, comprising:
a transducer including an emitter and receiver configured to detect a property of an object being scanned at a scanning location ([0019] transducer, [0045] degree of refraction, absorption, dispersion and reflection depends on the uniformity, density and structure of the encountered anatomy)
a detecting device configured to detect a position of the transducer relative to the object being scanned ([0020] and [0026] CCD provides information regarding to the position of the transducer relative to the region of interest,[0040]) and
a processor configured to:
 obtain, from the transducer, scan information representative of the property when the transducer is positioned at a first position ([0020] and [0034]-[0035], [0045] degree of refraction, absorption, dispersion and reflection depends on the uniformity, density and structure of the encountered anatomy)
obtain, from the detecting device, position information representative of the position of the transducer relative to the object being scanned when the transducer is disposed in the first position ([0020] and [0034]-[0035], [0040])
determine a coordinate location from the position information ([0024]-[0025] position tag coordinates); 
associate the coordinate location with the scan information ([0020]-[0021] and [0050]); and 
cause the coordinate location associated with the scan information to be stored in a storage (storing position tags associated with each image plane [0034]-[0035] and [0040], [0045] [0048])  
Pederson does not further explicitly teach amended limitations of 
“wherein a plurality of scans are performed at different times at the first position,” and 
“compare the plurality of scans by aligning the scan information at the first position taken at the different times; and determine, using the scan information, whether a condition of the object has changed by finding at least one difference between the plurality of scans at the first position at the different times.”
However, in the analogous field of ultrasound diagnostic apparatus, Azuma discloses an ultrasound monitoring system for a treatment, wherein the ultrasound imaging system extracts a change of an acoustic impedance of a patient as an differentiation image ([0026]), wherein the ultrasound receive beamformer outputs data with respect to a same scan line performed at different times and performing a pattern matching by the cross correlator, and a spatial distribution of a displacement of a patient is obtained, and used for monitoring the treatment progress such as tissue motion ([0030]-[0035] and [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound imaging system as taught by Pederson to incorporate teaching of Azuma, since performing plurality scans at different times and determining a change in scan information at different times was well known in the art as taught by Azuma.  One of ordinary skill in the art could have combined the elements as claimed by PEderson with no change in their respective functions, but configuring its imaging acquisition 
Regarding to claims 2-4 and 9, Pederson and Azuma together teach all limitations of claim 1 as discussed above.
Pederson further teaches following limitations:
Of claim 2, wherein the processor is configured to 
obtain, from the transducer, a plurality of scan information representative of properties when the transducer is respectively positioned at a plurality of positions position (sonographer moves the transducer along a patient skin surface, plurality of echo data are received with position tags [0045]); 
obtain, form the detecting device, a plurality of position information respectively representative of the position of the transducer relative to the object being scanned when the transducer is respectively disposed in the plurality of positions ( position tags [0045], and changes in position relative to initial position [0051]);
 determine a plurality of coordinate locations respectively from the plurality of position information ([0051] changes in position relative to initial position);
associate a plurality of coordinate locations respectively with the plurality of scan information (subsequent tag data are relative to the position at starting time [0051]); and
cause the coordinate locations respectively associated with the scan information to be stored in a storage ([0048] position tags are output to the storage memory).
Of claim 3, wherein the plurality of positions are not on a line ([0062] nonlinear scan path)
Of claim 4, wherein the detecting device includes a camera ([0040] CCD camera)
Of claim 9, further comprising a calibration marker disposed on the object, wherein the detecting device is configured to detect the position of the transducer relative to the object being scanned based on the detected calibration marker ([0020], [0024] initial reference position, position of transducer is detected, [0054]-[0055] calibration, spatial calibration involves scanning a known object with a single point, set of points, cross wire, z-shape, or any know shapes)
Regarding to claim 10, Pedersen teaches an imaging apparatus, comprising:
an ultrasonic transducer including at least one of a point probe and an array probe and configured to scan a body (array transducer [0019] and [0034])
at least one camera configured to capture images of the transducer and the body ([0020] and [0026] CCD information regarding to the position of the transducer relative to the region of interest, [0040])
and a processor configured to determine a position of the ultrasonic transducer with respect to the body and correlate the position with scan data from the transducer 
Pederson does not further explicitly teach amended limitations of 
“wherein a plurality of scans are performed at different times using the ultrasonic transducer;” 
“wherein the plurality of scans are compared by aligning the scan data at the position taken at the different times to determine whether the object has a change in condition.”
However, in the analogous field of ultrasound diagnostic apparatus, Azuma discloses an ultrasound monitoring system for a treatment, wherein the ultrasound imaging system extracts a change of an acoustic impedance of a patient as an differentiation image ([0026]), wherein the ultrasound receive beamformer outputs data with respect to a same scan line performed at different times and performing a pattern matching by the cross correlator, and a spatial distribution of a displacement of a patient is obtained, and used for monitoring the treatment progress such as tissue motion ([0030]-[0035] and [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound imaging system as taught by Pederson to incorporate teaching of Azuma, since performing plurality scans at different times and determining a change in scan information at different times was well known in the art as taught by Azuma.  One of ordinary skill in the art could have combined the elements as claimed by Pederson with no change in their respective functions, but configuring its imaging acquisition to take place in different times and modifying the image processor to determine a difference by .

Claim 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Pedersen et al.,” US 2009/0306509 (hereinafter Pedersen) and “Azuma et al.,” US 2009/0270730 (hereinafter Azuma).
 Regarding to claim 15, Pedersen teaches a method of imaging, comprising:
performing an ultrasonic scan of an object using an ultrasonic transducer to provide scan data (ultrasound imaging system sends excitation signals through a transmitter [0034], [0045]);
determining a location of the transducer using an optical system (optical position sensor and optical imaging means to determine a position data of the ultrasound probe [0040]);
correlating the scan data and the location of the transducer (position tag for each of the 2D image frame [0034]-[0035]);
determining a two or three dimensional representation of the scan data ([0035], 2D and 3D image [0044]-[0045]);
displaying the representation of the scan data on a display at a location associated with the determined location of the transducer ([0048]);
performing an ultrasonic scan of the object using the ultrasonic transducer to provide second scan data ([0034] and [0048])
determining a location of the moved transducer using the optical system ([0053]);
correlating the second scan data and the location of the moved transducer ([0053] and [0060])
determining a two or three dimensional representation of the second scan data ([0035] and [0053])
displaying the representation of the second scan data on a display at a location associated with the determined location of the moved transducer ([0047] and [0053], [0048])
Pedersen further teaches freely moving the ultrasonic transducer to a different location on the object ([0047] continuous tracking of the transducer probe in multiple degrees of freedom during free-hand scanning [0053] and [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedersen before him at the time the invention was made, to modify the method taught by Pedersen to include the teachings of moving freely moving the transducer to a different location, as free hand scanning are well known in the art and suitable for use in the apparatus of ultrasound imaging system. One of ordinary skill in the art would have been motivated to make such a combination as it provides continuous tracking of the transducer probe ([0047]).
Pederson does not further explicitly teach amended limitations of 
“comparing the first and second scan data by aligning the first scan data and the second scan data at the location taken at different times; and”
“determining whether at least one difference is present at the location at the different times of the object.”
However, in the analogous field of ultrasound diagnostic apparatus, Azuma discloses an ultrasound monitoring system for a treatment, wherein the ultrasound imaging system extracts a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound imaging system as taught by Pederson to incorporate teaching of Azuma, since performing plurality scans at different times and determining a change in scan information at different times was well known in the art as taught by Azuma.  One of ordinary skill in the art could have combined the elements as claimed by Pederson with no change in their respective functions, but configuring its imaging acquisition to take place in different times and modifying the image processor to determine a difference by comparing the scan information at different times, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurately monitor the therapeutic process ([0045]), and there was reasonable expectation of success.
Regarding to claims 16-17, Pedersen teaches all limitations of claim 15 as discussed above.
Pedersen further discloses an inertial measurement unit (continuous tracking using a three-axis MEMS linear accelerometer, three-axis gyroscope [0047]), and the processor is configured to determine the position based at least in part on measurements of the inertial measurement unit (3D position tag for each of the 2D ultrasound image planes or frames [0047]).
Regarding to claims 18-20, Pedersen and Azuma together teach all limitations of claim 15 as discussed above.
Azuma further teaches comparing the scan data with scan data of a different scan, at a different point in time, and determining differences between the scan data of the different scan to detect changes in the object over time ([0030]-[0035] and [0045]).
Claims 5-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Azuma as applied to claims 1, 2 and 10 above, and further in view of “Vilsmeier,” US 2007/0299334 (hereinafter Vilsmeier).
Regarding to claims 5 and 11, Pedersen and Azuma together teach all limitations of claim 4 as discussed above.
Pedersen does not explicitly teach two cameras and having focal axis rotated with respect to each other and the object.
However, Vilsmeier teaches using two cameras to map out three dimensional position information ([0019] and [0028]) and the focal axis rotated with respect to each other and the object (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedersen and Vilsmeier before him at the time the invention was made, to modify the apparatus taught by Pedersen to include the teachings of Vilsmeier, as using two or more cameras are well known in the art and suitable for use in the apparatus of optical tracking system. One of ordinary skill in the art would have been motivated to make such a combination as it provides three dimensional position information ([0028]).
Regarding to claim 6-8, Pedersen and Azuma together teach all limitation of claims 1 and 10 as discussed above.
Pedersen does not explicitly teach the transducer includes an indicia detectable by the detecting device, and the indicia includes an UV or IR marker and a projector that projects the indicia onto the transducer or the object.
However, in the same field of endeavor in navigating surgical procedures, Vilsmeier teaches markers for tracking instrument ([0017]-[0018]) that is detectable by the detecting device (infrared camera [0019]) and the marker includes a UV or IR marker ([0020]) and a projector that projects the marker onto the object ([0030] producing light markers on the target surface by beaming light on the surface [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedersen and Vilsmeier before him at the time the invention was made, to modify the apparatus taught by Pedersen to include the teachings of Vilsmeier, as light markers are well known in the art and suitable for use in the apparatus of optical tracking system. One of ordinary skill in the art would have been motivated to make such a combination as it eliminates the need for attached markers and provides accurate position tracking ([0031]).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen, Azuma, and Vilsmeier as applied to claim 11 above, and further in view of “Moeglein et al.,” US 2015/0094952 (hereinafter Moeglein).
Regarding to claim 12, Pedersen, Azuma, and Vilsmeier together teach all limitations of claims 11 as discussed above.
Pedersen further discloses an inertial measurement unit (continuous tracking using a three-axis MEMS linear accelerometer, three-axis gyroscope [0047]), and the processor is configured to determine the position based at least in part on measurements of the inertial measurement unit (3D position tag for each of the 2D ultrasound image planes or frames [0047]).
Pedersen does not further explicitly teach calibration of the inertial measurement unit based on the image and periodically determine the calibration based on the images of the at least one camera. 
However, Moeglein teaches inertial measurement unit ([0008]) for obtained images from camera ([0046] inertial measurement unit) and calibration is performed using images ([0086]) and periodically determining the calibration of inertial measurement unit based on the images of at least one camera ([0112] and [0140]-[0141]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedersen, Azuma, Vilsmeier, and Moeglein before him at the time the invention was made, to modify the apparatus and method taught by Pedersen and Vilsmeier to include the teachings of Moeglein, since Pedersen already discloses inertial measurement unit, and as determining position using inertia measurement unit and calibrating periodically based on the images are well known in the art and suitable for use in the apparatus and method of image tracking system. One of ordinary skill in the art would have been motivated to make such a combination as it provides more robust and accurate positioning solutions ([0084]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Azuma as applied to claims 10 and 16 above, and further in view of “Guo et al.,” US 2014/0290368 (hereinafter Guo). 
Regarding to claims 13-14, Pedersen and Azuma together teach all limitations of claim 10 as discussed above.
Pedersen further teaches an imaging apparatus, comprising:
the imaging device of claim 10 ([0034] ultrasound transducer),
a computer communicatively coupled with the imaging device (processor interfaced to a computer [0059], [0061] –[0062] software applications)
wherein the imaging device is configured to provide correlated position and the scan data to the computer ([0034], position tags [0059])
the computer is configured to process the correlated position and the scan data ([0059])
Pedersen does not explicitly teach a “server” and the processing includes executing a pattern recognition process with a database of scan data and provide result of the pattern recognition process to the imaging device. 
However, it is well known to use server in the art of computer aided medical system as it provides remote and external processing unit for the images. Examiner submits “Guo" which discloses a computer server which processes images and its positional data ([0006] and [0027]) as the use of server provides external and separate means to process data in a remote location ([0006] and [0027]).
However, in the analogous field of ultrasound diagnostic apparatus, Azuma discloses an ultrasound monitoring system for a treatment, wherein the ultrasound imaging system extracts a change of an acoustic impedance of a patient as an differentiation image ([0026]), wherein the ultrasound receive beamformer outputs data with respect to a same scan line performed at different times and performing a pattern matching by the cross correlator, and a spatial distribution of a displacement of a patient is obtained, and used for monitoring the treatment progress such as tissue motion ([0030]-[0035] and [0045]), and further discloses a pattern matching algorithm ([0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound imaging system as taught by Pederson to incorporate teaching of Azuma, since performing plurality scans at different times and determining a change in scan information at different times was well known in the art as taught by Azuma.  One of ordinary skill in the art could have combined the elements as claimed by Pederson with no change in their respective functions, but configuring its imaging acquisition to take place in different times and modifying the image processor to determine a difference by comparing the scan information at different times, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurately monitor the therapeutic process ([0045]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Mihailescu et al.,” (US 2013/0237811) teaches tracking and guiding sensor, which includes two cameras determining spatial position and orientation of the ultrasound transducer with respect to the object using images captured by the cameras and an inertial measurement unit determines the spatial position and orientation of the ultrasound transducer ([0018]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/PATRICIA J PARK/Primary Examiner, Art Unit 3793